Citation Nr: 1709578	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  03-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for dermatitis of the face.  

2.  Entitlement to an increased disability rating greater than 30 percent for residuals of a left elbow fracture.

3.  Entitlement to an initial disability rating greater than 20 percent for impairment of supination and pronation of the left forearm.

4.  Entitlement to a compensable disability rating for chronic maxillary sinusitis, prior to November 26, 2012.

5.  Entitlement to an increased disability rating greater than 30 percent for chronic maxillary sinusitis, on and after November 26, 2012.

6.  Entitlement to an effective date earlier than May 22, 2009 for the award of service connection for impairment of supination and pronation of the left forearm.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from April 1979 to August 1979, from October 1980 to October 1983, and from December 1984 to March 1994.

The issue of an increased rating for dermatitis of the face comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The remaining increased rating and earlier effective date issues come to the Board on appeal from September 2009 and December 2012 rating decisions issued by the RO in San Juan, the Commonwealth of Puerto Rico.

The TDIU issue comes to the Board on appeal from a March 2010 rating decision issued by the RO in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional VA treatment records.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

With regard to the issues of increased ratings in excess of 40 percent for a lumbar spine strain and in excess of 30 percent for a cervical spine strain, the Veteran withdrew these issues from the appeal in writing in January 2011.  See 38 C.F.R.  § 20.204 (2016).  Therefore, these issues are not currently before the Board.

In January 2008, the Board remanded the issue of an increased rating for dermatitis of the face for further development.  This issue has since been returned to the Board for appellate review.  

Finally, with regard to the issue of an increased rating greater than 10 percent for dermatitis of the face, the United States Court of Appeals for Veterans Claims (CAVC) recently issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Johnson decision reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit Court).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal includes a claim for an increased rating greater than 10 percent for dermatitis of the face (rated under Diagnostic Code 7806), which may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that particular increased rating issue in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the increased rating issue for dermatitis of the face that has been stayed will be resumed.  

All remaining issues on appeal listed above are not subject to the Johnson stay.  Thus, they will be addressed and remanded in the present decision.  

With the exception of the issue for an increased rating for dermatitis of the face, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the claims folder contains incomplete copies of an earlier August 1995 decision awarding the Veteran disability benefits from the Social Security Administration (SSA).  However, no associated medical records or continuing determinations of the SSA are included in the claims folder.  Moreover, the Veteran has repeatedly stated that he continues to receive SSA disability benefits due to his service-connected disabilities on appeal in the present case.  See e.g., November 2003 VA Form 9; April 2010 NOD; and April 2015 NOD.  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Moreover, as to a TDIU, the Court has indicated that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 134, 140 (1993).  VA must make as many requests as necessary to obtain "relevant" SSA records to include accompanying medical records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain the Veteran's complete SSA disability records, as these SSA disability records may be pertinent to the increased rating, earlier effective date, and TDIU issues on appeal.

Second, as the appeal is already being remanded for further development, the Board sees the Veteran's VA treatment records on file on Virtual VA from the San Juan VA Medical Center (VAMC) date to September 2015.  If the Veteran has since received additional VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. § 3.159(c)(2), (c)(3) (2016).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Third, with regard to the increased rating claims for residuals of a left elbow fracture, impairment of supination and pronation of the left forearm, and chronic maxillary sinusitis, a remand is required for more current VA examinations to adequately rate these disabilities.  The Veteran was last provided a VA examination in connection with his service-connected left elbow and left forearm disabilities in November 2012, so over four years ago.  Likewise, the Veteran was last provided a VA examination in connection with his service-connected chronic maxillary sinusitis disability in November 2012, so over four years ago.  The Veteran has alleged that the above service-connected disabilities worsened since the time of these VA examinations in November 2012.  In fact, he has specifically requested new VA examinations for these disabilities.  See October 2016 Post-Remand Brief.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.   38 C.F.R. § 3.327(a) (2016).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Therefore, the appropriate VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left elbow fracture, impairment of supination and pronation of the left forearm, and chronic maxillary sinusitis disabilities.  

With regard to the request for new VA examinations pertaining to the left elbow and left forearm, the Board is cognizant of the Court's recent ruling in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both the left elbow and left forearm with consideration of joint pain in active motion, passive motion, weight-bearing, and nonweight-bearing situations, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Fourth, the TDIU claim on appeal is inextricably intertwined with the increased rating claims on appeal.  If the increased rating claims are granted by the AOJ, this will directly impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16(a) (2015).  For this reason, the increased rating claims being remanded in the present case must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the SSA all records associated with the Veteran's earlier disability claim.  In particular, request copies of the SSA disability determination and all medical records considered.  (The claims folder already contains incomplete copies of an earlier August 1995 decision awarding the Veteran SSA disability benefits).  If no SSA records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

2.  The AOJ should request VA medical records from the VA healthcare system in San Juan, Puerto Rico, dated from September 2015 to the present.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA records are available, a response to that effect is required and should be documented in the file.

3.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA examinations to ascertain the current severity and manifestations of the Veteran's service-connected left elbow fracture and impairment of supination and pronation of the left forearm disabilities.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected left elbow and left forearm disabilities on the Veteran's occupational functioning and daily activities.  The appropriate DBQs for the service-connected left elbow and left forearm disabilities should be utilized.  The explanation for all opinions expressed must be provided.  

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the left elbow and left forearm examinations must include range of motion testing for the appropriate joints in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; 
   	Nonweight-bearing;
	and, if possible, with range of motion measurements of the opposite undamaged joint.  

However, if the VA examiner for the left elbow and left forearm disabilities is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the left elbow and left forearm, he or she should clearly explain why that is so.

4.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected chronic maxillary sinusitis disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected chronic maxillary sinusitis disability on the Veteran's occupational functioning and daily activities.  The appropriate DBQ for the service-connected chronic maxillary sinusitis disability should be utilized.  The explanation for all opinions expressed must be provided.  

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above development, the AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above development, the AOJ should consider all of the evidence of record and readjudicate the increased rating, earlier effective date, and TDIU issues on appeal.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

(However, the AOJ should note that the issue of an increased rating greater than 10 percent for dermatitis of the face is subject to a stay at the Board by way of the Johnson case, as explained above, and is not before the AOJ at this time).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




